Title: To George Washington from Colonel James Wood, 16 March 1780
From: Wood, James
To: Washington, George


          
            Sir
            Charlotteville [Va.] 16th March 1780.
          
          The Inclosed are Letters from Brigadier General Hamilton, who Commands the Convention Troops, to Major General Phillips in New York, the Brigadier Desires me to Inclose them to your Excellency, with a request that they may be forwarded by the first Flag. the Letters were Examined by me, before they were Sealed; they Contain besides Several matters respecting the internal police of the Convention Troops, a representation of the Scarcity of Provisions, which has Prevailed at this Post for Some time past, he mentions the Difficulty the Troops labour under, in being Obliged to Give the most Exorbitant Prices for the Necessaries of life, and particularly enumerates the Prices of Some Articles. I mention these Particulars that your Excellency may Judge of the Propriety, or impropriety, of Suffering Information of this Kind to be Communicated to the Enemy. when I took the Command at this Post, I found it in the Most Alarming Situation for want of Provision and Forage, Owing I Believe in a Great Measure, to the Extreme Severity of the Winter, and the Purchasing Commissary not being Supplied with an Adequate Sum of money in the fall of the year, when a Sufficient Quantity of Beef and Pork, might have been readily Procured. On this Subject I have wrote Very Fully to the Board of War.
          a Number of the Officers of Convention who are Valitudinary, are exceedingly Desirous of taking the Benifit of the Ensuing Season at the Warm Springs in Augusta and Berkeley, if they Can Obtain Permission. this Indulgence I am not at liberty to grant, by the resolution of Congress of the 21st August last, unless the Indulgence is Approved by the Board of War, or Your Excellency. I shou’d do great injustice to the Troops of Convention, if I did not inform You, that their Conduct Since I have had the Command, has been Perfectly Consistent with good

Order and Propriety. I have the Honor of Inclosing your Excellency the Present State of the Convention Troops. I am with the Greatest respect Yr Excellency’s Very Obt Servt
          
            James Wood.
          
        